DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LORETTA B. LEONARD,
                            Appellant,

                                    v.

                     THEODORE ROBERTS and
                        LOUIS T. FISHER,
                           Appellees.

                              No. 4D19-2682

                               [May 7, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 19-
006197 (09).

  Loretta B. Leonard, Lauderhill, pro se.

  Mitchell B. Haller of Klauber Goldman, PA, Plantation, for appellee
Theodore Roberts.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.